ACCEPTED
                                                                                        01-15-00443-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  11/30/2015 4:34:23 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 01-15-00443-CR
                                         In the                       FILED IN
                                                               1st COURT OF APPEALS
                              Court of Appeals                     HOUSTON, TEXAS
                                        For the                11/30/2015 4:34:23 PM
                           First District of Texas             CHRISTOPHER A. PRINE
                                                                        Clerk
                                       At Houston
                              ♦

                                   No. 1441765
                                  th
                        In the 230 Criminal District Court
                              Of Harris County, Texas
                              ♦

                          RUBEN GARCIA CANTU
                                        Appellant
                                           V.
                            THE STATE OF TEXAS
                                         Appellee

                              ♦

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              ♦


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged by indictment with possession of marijuana in
             a useable quantity of more than four ounces and less than five pounds.
2.   After appellant’s motion to suppress was denied, appellant entered a
     plea of “guilty.”

3.   In accordance with a plea agreement with the State, appellant was
     sentenced to four years’ probation.

4.   Appellant filed a written notice of appeal on May 12, 2015.

5.   Appellant’s brief was filed August 31, 2015.

6.   The State’s brief was due September 30, 2015.

7.   The State seeks an extension until today file its brief on this case.

8.   The undersigned attorney also filed three briefs in the last 30 days and
     five more due in the next 30 days.

9.   The State’s motion is not for purposes of delay, but so that justice may
     be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until November 30, 2015.




                                     Respectfully submitted,

                                      /s/ Bridget Holloway

                                     BRIDGET HOLLOWAY
                                     Assistant District Attorney
                                     Harris County, Texas
                                     Harris County Criminal Justice Center
                                     1201 Franklin, Suite 600
                                     Houston, Texas 77002
                                     713.274.5826
                                     Texas Bar No. 24025227
                                     holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

November 30, 2015:



      Mandy Miller
      Attorney for Appellant
      Email: mandy@mandymillerlegal.com




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   713.274.5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net